DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-10 are pending

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pitch direction coinciding with the narrow direction must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following documents may be referred to:
	D1 (US 20100157400 A1)
	D2 (US 20070188837 A1)

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.
Regarding claim 2, D1 teaches a display device (Figs. 20a, 20b, 22)  comprising: 
an image forming unit (microdisplay) configured to form an image having an aspect ratio not equal to 1:1 and to emit the image as image light (Figs. 20a, 20b, showing the 3:4 aspect ratio of the microdisplay in horizontal and vertical propagation conformations); 
an optical system (Fig. 22, the TIR waveguide, at least) configured to guide the image light to a display position (Fig. 22, eye box); and 
H2) provided in the optical system and configured to deflect a traveling direction of the image light toward a direction in which the aspect of the image is narrow (Fig. 20a, left, Fig. 20b, left; compare with Applicant’s Figures 3 and 10).

Claim 1, 3-10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1, evidenced by D2.
Regarding claim 1, D1 teaches a display device (Figs. 20a, 20b, 22) comprising: 
an image forming unit (microdisplay) configured to form an image having an aspect ratio not equal to 1:1 (¶113-115 and Figs. 20, showing the 3:4 aspect ratio in horizontal and vertical conformations with respect to the optical system and diffraction optical elements) and to emit the image as image light (sequitur); 
an optical system configured to guide the image light to a display position (Fig. 22, at least the waveguide through which the image is guided by TIR); and 
a first diffraction optical element (H2) having a pattern (inherent to holograms) that diffracts light and configured to deflect the image light in the optical system (Fig. 22).
D1 explicitly shows that the narrow aspect of the microdisplay is aligned with the propagation direction of the display device (Figs. 20a, left, and Fig. 20b, left; compare with Applicant’s Figures 3 and 10) and that the image is propagated in the direction of the narrow aspect (Figs. 20a, left, and Fig. 20b, left; compare with Applicant’s Figures 3 and 10).
D1 does not explicitly show wherein the first diffraction optical element is disposed such that, at a plane of the first diffraction optical element on which the image light is incident, a pitch direction of the pattern coincides with a direction in which an aspect of the image is narrow.
However, D1 teaches the disclosed conformation of image aspect ratio with respect to the diffractive element(s) and the waveguide. In view of Applicant’s definitions concerning the relationship of pitch and propagation (¶24: “The pattern of the interference fringes and the like formed in the incident diffraction optical element 33 and the emission diffraction optical element 35 is for deflecting the light. Thus, the pitch direction of the pattern is inclined in the direction in which light is guided with respect to the traveling direction of the incident light, and is inclined with respect to the plane on which the incident light is incident.”) and well known diffraction theory, the pitch direction of the pattern of D1’s first diffractive optical element (H2) must inherently coincide with a direction in which an aspect of the image is narrow else the image would not be propagated in the disclosed direction. Further evidence from the beam expanding diffractive elements teachings of D2 indicates that the fringes are perpendicular to the direction the beam is propagated following interaction (Fig. 6, ¶95, “perpendicularly incident”), i.e. a pitch direction coincides with a direction in which an aspect of the image is narrow. 
Regarding claim 3, D1 teaches the display device according to claim 1, and further discloses wherein the optical system includes a light guide body configured to guide the image light, and the first diffraction optical element is provided at an emission side of the light guide body (Fig. 22, H2).
Regarding claim 4, D1 teaches the display device according to claim 3, and further discloses further comprising, in the optical system, a second diffraction optical element (H1) configured to deflect a traveling direction of the image light toward the direction in which the aspect of the image is narrow (Fig. 20a, left and Fig. 20b, left), wherein the second diffraction optical element is provided at an incident side of the light guide body (Fig. 22, H1).
Regarding claim 5, D1 teaches the display device according to claim 1, and further discloses wherein the first diffraction optical element is a reflection-type volume hologram including planar interference fringes (Figs. 5 or 7).
Regarding claim 6 and 7, D1 teaches the display device according to claim 5, and further discloses wherein the image light emitted from the image forming unit includes first image light and second image light having different wavelengths from each other (¶72, ¶104, 3 colors i.e. first, second, and third different wavelengths), and in the first diffraction optical element, first interference fringes corresponding to a wavelength of the first image light and second interference fringes corresponding to a wavelength of the second image light are layered or superimposed (¶109, 3-color multiplexed holograms, i.e. superimposed interference fringes for first, second, and third wavelengths).
Regarding claim 8, D1 teaches the display device according to claim 7, and further discloses wherein a peak wavelength of the first image light is red (R), a peak wavelength of the second image light is green (G), and a peak wavelength of the third image light is blue (B) (¶72, ¶104, ¶109, indicating three color for best operability, and ¶129, the three colors are red, green, and blue).
Regarding claim 9, D1 teaches the display device according to claim 1, and further discloses comprising a support portion for mounting the display device on a head (Fig. 29, earpieces, glasses frame, etc.), wherein the optical system is disposed to guide the image light from an outer side in a left-right direction with respect to the head to the display position in a center portion direction (Fig. 29, and Fig. 20b, left; compare with Applicant’s Figures 3 and 10), and a direction, in which the aspect of the image formed by the image forming unit is narrow, coincides with the left-right direction (Fig. 20b, left; compare with Applicant’s Figures 3 and 10).
Regarding claim 10, D1 teaches the display device according to claim 1, comprising a support portion for mounting the display device on a head (Fig. 16, helmet, straps, etc.), wherein the optical system is disposed to guide the image light from an outer side in an upward-downward direction with respect to the head to the display position in a center portion direction (Fig. 16, ¶110, and Fig. 20a, left; compare with Applicant’s Figures 3 and 10), and a direction, in which the aspect of the image formed by the image forming unit is narrow, coincides with the left-right direction (Fig. 20a, left; compare with Applicant’s Figures 3 and 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and generally disclose the relationship of pitch direction of holographic interference patterns with respect to the resulting propagation direction of incident light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872